Opinion of the Court, the Hon. George W. Wall, Judge. This was an action on a benefit certificate or contract of insurance upon the life of Martha J. Coats for the benefit of the appellee, issued by the appellant for the sum of $2,000. The plaintiff recovered. Two principal questions arose on the trial. 1st. Whether a health certificate, such as required by the by-laws of the association, was furnished by the assured for the purpose of reinstatement after a lapse by reason of failure to pay an assessment. It appears that the assured was an illiterate person, who signed her application for insurance by affixing her mark; that when she received notice that a health certificate was necessary she caused it to be sent to one Parsons, who was her son-in-law and agent, with the request that he sign her name and forward to the company; that he did so; that she was in fact in good health at the time, and that the company, knowing this was not her signature, received from her thereafter twenty-five consecutive and regular payments for annual dues and mortuary assessments. In the first place, then, the signature by Parsons, at her request, was her signature. She adopted it as such and it was so treated by the association, though its officers must have known it was not in fact made by her hand. Secondly, the receipt by the association of subsequent dues and assessments was a waiver of any possible irregularity in the execution of the health certificate. This issue was properly determined in favor of the plaintiff. 2d. Was the suit barred because not brought within one year from the death of the assured ? The death occurred May II, 1890, and the suit was brought June 5, 1891. It appears that there were various communications between said Parsons, on behalf of the plaintiff, and the company, with reference to the claim; that the management of the company’s affairs having changed, this was made an excuse for delay and for making some additional inquiries, and that these communications were continued during a period "ending some eight months after the death of the assured, the last letter from the company, bearing date, January 30, 1891, excusing delay, explaining why the investigation promised in preceding letters had not been commenced, and asking for an answer upon the point recently suggested, that another lapse had occurred. To this a reply was sent" by Parsons, for the plaintiff, and nothing further transpired until the suit was brought. We think the action of the company was such as to create in the mind of plaintiff a reasonable hope that an adjustment would be made and thereby to deter him from bringing his suit. Certainly this was so during the negotiations and for a reasonable time after the reply to the letter of January 30th. Iso further objection or inquiry being made, the plaintiff might well suppose the claim would be adjusted as soon as the proposed investigations were concluded. Previous letters had distinctly stated that the company would do what was right and had manifested a disposition to act fairly, and as already noticed, had offered ample and plausible explanations for the delay. The reason so assigned implied also that because of the change in the administration of the company’s affairs, and the great number of claims to be investigated, considerable further delay might be expected. In view of the facts thus appearing, we think the jury could come to but one conclusion—that is, that the company ought not to interpose this defense, because it had by its own course misled the plaintiff by inducing him to believe the claim would be settled. Allemania Fire Ins. Co. v. Peck, 133 Ill. 220. There is no defense disclosed by the record, and upon the merits of the case the verdict is clearly right. Indeed, we are of opinion that no other verdict could properly have been rendered. Counsel for appellant suggest sundry objections to the ruling of the court in giving and refusing instructions. We think there is no substantial ground of objection in this behalf, and entertaining the view above expressed as to the merits of the case, we deem it unnecessary to examine and discuss the instructions in detail. The judgment will be affirmed.